DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 7, 8, and 10.  The phrase “a reservoir chamber” is indefinite.  It is unclear to the Examiner whether the reservoir chamber of claim 8 is intended to be the same or different from the reservoir recited in amended claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2011/0202236 to Galasso et al.
Re: claims 1, 9, and 12.  Galasso et al. show in figures 1, 2A, and 2B suspension assembly configured to use a volume of fluid in a fluid circuit for damping comprising a damping mechanism 630 comprising:
a lockout mechanism 510 independent of the damping mechanism configured to prevent damping by the damping mechanism; and an actuator 50 and/or 110, 120 for the lockout mechanism; wherein the lockout mechanism is configured to provide a lockout setting or mode and the lockout setting or mode is actuated by the actuator of the lockout mechanism as described in paragraph [0034] and [0037]; wherein the damping mechanism is configured to provide a damping setting from fluid flow through the piston within the volume 170 of the damping mechanism and the lockout setting is independent of the damping setting as shown in figures 2A and 2B and described in paragraph [0034] and [0037] and particularly via the control of the valve portion 110 of actuator 110, 120 wherein in the damping setting the fluid circuit comprises flow of fluid from a first chamber 170 through the damping mechanism 630 and through the lockout actuator or particularly portion 110 of actuator 110, 120  to a reservoir 154.  With regards to claim 9, Examiner notes that the independent arrangement of the damping and lockout mechanisms make the lockout mechanism configured to be turned on and off without modification of the damping setting of the damping mechanism.
Re: claims 2, 14, and 19.  Galasso et al. show in figures 2A and 2B the suspension assembly further comprising a shock assembly comprising the damping mechanism 630 and the lockout mechanism 510.
Re: claims 3 and 15.  Galasso et al. show in figures 2A and 2B the limitation wherein the actuator or portion 110, 120 for the lockout mechanism 510 is on the shock assembly and particularly the lockout mechanism portion of the shock assembly as shown.
Re: claims 4, 6, 16, and 20.  Galasso et al. disclose in paragraphs [0044-0045] the limitation wherein the actuator or portion 50 of the actuator is remote from the shock assembly e.g. on the handlebar for user manipulation e.g. switch or lever.
Re: claim 5.  Galasso et al. disclose in paragraphs [0044-0045] the limitation wherein the actuator comprises at least one of a lever (see paragraph [0045]) or a switch (see paragraph [0044]).
Re: claims 7, 10, and 12.  Galasso et al. show in figures 2A and 2B the limitation wherein the lockout mechanism comprises a flow control element 116 to prevent flow of fluid from the fluid circuit or chambers of 630 connected to the chambers of 510 via element 636 into a reservoir chamber 154 when the lockout mechanism is actuated.  See paragraph [0034].  With regards to claim 12, see the rejection of claim 1 and also Galasso et al. show in figures 2A and 2B a top cap assembly 632 with the damping mechanism or at least the top portions of elements 620, 622 and flow paths 634 and 636 of the damping mechanism at least partially in the top cap assembly and the lockout mechanism or at least portion 120 of the lockout mechanism at least partially in the top cap assembly as shown.
Re: claim 8.  Galasso et al. show in figures 2A and 2B the suspension assembly further comprising a flow path 157 for fluid through the lockout mechanism into a reservoir chamber 154 separate from a flow path for fluid bypassing the damping mechanism into the reservoir chamber, as labeled below.
[AltContent: textbox (Flow path for fluid bypassing the damping mechanism)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    607
    419
    media_image1.png
    Greyscale

Re: claim 11.  Galasso et al. show in figures 2A and 2B the limitation wherein when the lockout mechanism is on fluid cannot enter a flow path 157 for fluid through the damping mechanism via 114 to element 636.
Re: claims 13 and 18.  Galasso et al. show in figures 2A and 2B and describes in paragraph [0034] the limitation wherein the lockout mechanism is configured to provide a lockout setting to lock out damping by the damping mechanism, wherein the damping mechanism is inoperative when the lockout mechanism is turned on i.e. blocks orifices 114 with piston 116 to provide the lockout setting without damping; wherein the damping mechanism is operative to provide damping at the damping setting when the lockout mechanism is turned off i.e. opens orifices 114 because of movement of     piston 116.
Re: claim 17.  Galasso et al. show in figures 1, 2A, and 2B a suspension system comprising a fluid circuit or the chambers of 630 connected to the chambers of 510 via element 636 for a fluid configured to provide damping for a bicycle comprising:
a damping mechanism 630 configured to provide a damping setting for damping;
a lockout mechanism 510 configured to provide a lockout setting and comprising (a) a flow control element 116 configured in the lockout setting to prevent flow of the fluid through the damping mechanism and (b) a flow control element comprising a blow-off valve or right side spring loaded check valve shown to the right of element 116 on the bridge between chambers 153 and 154 configured to allow flow to a reservoir chamber of the fluid circuit if the pressure of the fluid is greater than a threshold value; an actuator 120 for the lockout mechanism configured to actuate the flow control element 116 configured to prevent flow through the damping mechanism; wherein the lockout mechanism is configured to provide the lockout setting as described in paragraph [0034] and [0037] when on by providing a fluid circuit through the blow off valve or right side spring loaded check valve and to permit damping at the damping setting by the damping mechanism when off by providing a fluid circuit through the damping mechanism via fluid flow from chamber 170 through the piston/piston rod 620 and through flow paths 622, 634, 636, wherein the lockout mechanism is configured to operate independent of the damping mechanism as described in paragraph [0034] and particularly via the control of the valve portion 110 of actuator 110, 120.
Response to Arguments
Applicant's arguments filed 7/30/22 have been fully considered but they are not persuasive. First, Examiner notes that the previous drawing objection has been withdrawn in light of the most recent drawing amendment.    
Next, Applicant generally argues that Gallaso “does not identically disclose the combination of elements recited in independent claims 1, 12, and 17 (as amended)”.  Then, Applicant directs Examiner to tables B and C of the remarks filed 7/30/22.  However, table C shows figures 2A and 2B of Gallaso which show the recited elements as set forth above.  With respect to claim 1, Examiner maintains that Galasso shows and/or discloses the lockout setting being independent of the damping setting as shown in figures 2A and 2B and as described in paragraph [0034] and [0037] and particularly via the independent control of the valve portion 110 of actuator 110, 120 of the lockout mechanism.  With regards to claim 12, Examiner maintains that Galasso shows in figures 2A and 2B a top cap assembly 632 with the damping mechanism (i.e. top portions of elements 620, 622 and elements 634, and 636) and the lockout mechanism (i.e. element 120) at least partially being in the top cap assembly.  Finally, with regards to claim 17, Examiner notes that Gallaso shows in figures 2A and 2B a flow control element 116 configured in the lockout setting to prevent flow of fluid through the damping mechanism by locking it as described in paragraphs [0034] and [0037].  Gallaso also shows in figures 2A and 2B a flow control element comprising a blow-off valve or right side spring loaded check valve configured to allow flow to a reservoir chamber 154 if the pressure of the fluid is greater than a threshold value and the limitation wherein the lockout mechanism is configured to provide the lockout setting when on as described in paragraphs [0034] and [0037] and by providing a fluid circuit through the blow off valve or right side spring loaded check valve, as broadly recited and as best understood.  Examiner reiterates the position above that Galasso shows and/or discloses the lockout mechanism being configured to operate independent of the damping mechanism as shown in figures 2A and 2B and as described in paragraph [0034] and [0037] and particularly via the independent control of the valve portion 110 of actuator 110, 120 of the lockout mechanism.  
Accordingly, the above rejections have been maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
October 21, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657